DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-33 are objected to because of the following informalities:  The term “centre” should be changed to center.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes the claim language in claim 1 is unclear with respect to the drawings, for example the “boundary surface 19” is shown in Figures 4 and 5 and the “axle guide 3” is only shown in Figure 2.  The structural members in claim 16 are throughout the different embodiments.  There is not a single figure in the drawings which has all of the structural members as claimed in the independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21-30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branger (8,973,931).
Branger, as best understood, discloses a bearing device 17 for mounting an axle guide comprising a first connector 8 which has an axial direction of extension 7 and a first axial center in the axial direction of extension, wherein the first connector forms an outwardly peripheral circumferential surface; a damping unit 10 fixed to the circumferential surface, wherein the damping unit at least partially peripherally surrounds the circumferential surface, and wherein the damping unit has an outwardly peripheral retaining surface 20; and a second connector 8 (the opposite side) fixed to the retaining surface; wherein the second connector extends along the axial direction of extension; wherein the second connector has a boundary surface on which an axle guide 5 is configured to be fixed in a supporting manner; wherein the boundary surface has a second axial center in the axial direction of extension; wherein the first and second axial centers are offset from each other along a vector of the axial direction of extension; wherein the second connector comprises a positioning portion via 12; wherein the boundary surface has a first extension length via 8 in the axial direction of extension of the boundary surface; wherein the positioning portion has a second extension length 12 in the axial direction of extension of the positioning portion; and wherein the ratio of the to the extension length is between 0.01 and 0.4, as shown in Figures 3 and 4. The positioning portion via 12 includes a stop surface configured to effect positional locking of the axle guide. The positioning portion via 12 and the second connector 8 comprise one piece.  The positioning portion via 12 and the second connector 8 comprise multiple pieces, and wherein the multiple pieces are connected to each other in a detachable or non-detachable manner, as shown in Figure 4. The first connector and/or the second connector 8 and/or the damping unit 10 are coaxially to each other.  The first connector 8 has a recess for attachment to a retaining bracket 15, the recess extending along the axial direction of extension.  The second connector 8 (opposite side) has a second positioning portion via 12 (opposite side), and wherein the second positioning portion has a second stop surface configured to secure an axle guide in position.  The second stop surface is substantially parallel to the stop surface. The vector between the first and second axial centers is symmetrical to the ratio of the first and second extension lengths. The first connector 8 has a recess for attachment to a retaining bracket 15, the recess extending along the axial direction of extension, as shown in Figure 4. The bearing device 17 securing an axial center of the retaining bracket 15 to an axial center of the axle guide. The bearing device 17 rests on the retaining bracket 15, and wherein the axle guide is spaced from the retaining bracket, as shown in Figure 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAYE M FLEMING/Primary Examiner, Art Unit 3616